UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-11638 UNITED AMERICAN HEALTHCARE CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2526913 State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 303 East Wacker Drive, Suite 1200 Chicago, Illinois 60601 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(313) 393-4571 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filingrequirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox. The number of outstanding shares of registrant’s common stock as of February 21, 2012 is 11,817,766. United American Healthcare Corporation Form 10-Q Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets – December 31, 2011 and June 30, 2011 2 Unaudited Condensed Consolidated Statements of Operations – Three months and Six Months ended December 31, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows – Six months ended December 31, 2011 and 2010 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 30 Signatures Exhibits 1 Part I.FINANCIAL INFORMATION Item 1.Financial Statements United American Healthcare Corporation and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) December 31, 2011 June 30, 2011 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other 53 Total current assets Property and equipment, net Goodwill Other intangibles, net Other assets Assets of discontinued operations — 55 Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Long-term debt, current portion $ $ Accounts payable Accrued expenses Redeemable preferred member units of subsidiary, current portion and net of discount Put obligation on common stock Other current liabilities Total current liabilities Long-term debt, less current portion Put obligation on common stock — Deferred tax liability Capital lease obligations, less current portion 49 Interest rate swap obligation, at fair value 51 63 Liabilities of discontinued operations 16 16 Total liabilities $ $ Commitments and contingencies Shareholders’ equity Preferred stock, 5,000,000 shares authorized; none issued $
